Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 15, 2021

The Court of Appeals hereby passes the following order:

A21A0757. DEMITRIUS RUCKER v. THE STATE.

      In 2018, Demitrius Rucker pleaded guilty to possessing marijuana with intent
to distribute and attempting to elude a police officer, and his sentence included
probation. On August 18, 2020, the trial court entered an order revoking Rucker’s
probation. Rucker filed a notice of appeal on December 7, 2020. We lack jurisdiction
for two reasons.
      First, an application for discretionary appeal is required to appeal orders
revoking probation. See OCGA § 5-6-35 (a) (5); Todd v. State, 236 Ga. App. 757, 758
(513 SE2d 287) (1999) (holding that where the underlying subject matter is probation
revocation, the discretionary appeal procedure applies). Second, even if Rucker had
a right of direct appeal, his notice of appeal was not timely filed. A notice of appeal
must be filed within 30 days of entry of the order sought to be appealed. OCGA § 5-
6-38 (a). The proper and timely filing of a notice of appeal is an absolute requirement
to confer jurisdiction on this Court. See Rowland v. State, 264 Ga. 872, 872 (1) (452
SE2d 756) (1995). Rucker's notice of appeal, which was filed 111 days after the trial
court's revocation order, is thus untimely.
      For these reasons, we lack jurisdiction over this direct appeal, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/15/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.